
	

114 HR 743 IH: To improve rangeland conditions and restore grazing levels within the Grand Staircase-Escalante National Monument, Utah.
U.S. House of Representatives
2015-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 743
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2015
			Mr. Stewart introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To improve rangeland conditions and restore grazing levels within the Grand Staircase-Escalante
			 National Monument, Utah.
	
	
		1.Improvement of rangeland conditions and restoration of grazing levels, Grand Staircase-Escalante
			 National Monument
 (a)In generalAs soon practicable after the date of enactment of this Act, the Secretary of the Interior shall implement a management program within areas of the Grand Staircase-Escalante National Monument that are administered by the Bureau of Land Management—
 (1)to improve rangeland conditions for wildlife and livestock carrying capacity in those areas; and (2)to restore livestock grazing to the level of usage in those areas that existed as of September 17, 1996.
 (b)PermitsIn issuing or renewing grazing permits and in issuing or modifying allotment management plans for livestock grazing in the areas described in subsection (a), the Secretary of the Interior shall incorporate reasonable standards and guidelines that are consistent with—
 (1)the Utah Standards for Rangeland Health and Guidelines for Grazing Management for BLM Lands in Utah, approved by the Secretary of the Interior on May 20, 1997; and (2)the applicable regulations of the Bureau of Land Management contained in subpart 4100 of title 43, Code of Federal Regulations (relating to livestock grazing on public land) (or successor regulations).
				
